Per Curiam.

It appears that the plaintiff incurred expenses in the sum of $290 in producing three witnesses from out of town for the trial, which was set down peremptorily against defendants, and it should be reimbursed therefor as a condition for granting the motion to open the default.
*551The order should he modified to provide that the motion is granted on condition that defendants pay $290 to plaintiff within 10 days after service of a copy of the order entered hereon with notice of entry. Failing payment as so directed, the motion should be denied; and as so modified affirmed, without costs.
Concur — Steuer, J. P., Hofstadter and Aurelio, JJ.
Order modified, etc.